Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Response to Arguments
Applicant’s argument with respect to all pending claims have been fully considered, but they are moot because of the new ground of rejection. this action is made final.
                                                          Claims rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3; 7-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Krikorian (US.Pub.No.20070198532) in view of Greyling(US.Pub.No.20200037034).

Regarding claim 1,  Krikorian et al disclose a system for intermediating a virtual image, the system comprising: a communicator configured to receive, from a first device for providing a broadcast content, user information about a broadcaster to produce the broadcast content and information about the broadcast content into which a virtual image is to be inserted and receive virtual images from a second device( with Krikorian, the system is able to allow a user broadcaster to transmit or share video contents with other users via a private network; and data associated with the content and the owner of the content and metadata related to commercials are provided; the media device 100 includes a media player module 110, a media editor module 120, and a network client module 130. The media device 100 is communicatively connected to a media broadcaster 140 and a server 150,0025; media broadcaster 140 transmits the media content to the media device 100. It can be a central server at a remote broadcasting location, or a computer at a user's home. In one embodiment, the media broadcaster 140 can be a time-shifting device (e.g., a personal video recorder) or a placeshifting device (e.g., a personal broadcaster). In placeshifting, a user can watch or listen to live, recorded or stored media on a remote device via a data network. For example, a user may stream content from a device at home (such as a satellite receiver, cable box, or digital video recorder) to a cellular phone, which can receive the media from across the house, across town, or across the world. This transmission may use public or private network,0031;0038;0051; 0023;0055);

a memory storing one or more instructions(0035); and

a processor configured to execute the one or more instructions stored in the memory to(include a processor, memory, storage,0059).

 But did not explicitly disclose determine, based on the user information about the broadcaster,  the information about the broadcast content, and information about the virtual images, one or more virtual images that are insertable into the broadcast content from among the virtual images; and control the communicator to transmit the determined one or more virtual images to the first device.

However, Greyling et al disclose determine, based on the user information about the broadcaster,  the information about the broadcast content, and information about the virtual images, one or more virtual images that are insertable into the broadcast content from among the virtual images; and control the communicator to transmit the determined one or more virtual images to the first device(capturing a primary video; receiving, from the user, an indication of a genre of the captured video; recording a geolocation at which the video is captured; receiving, from the user, tags to be associated with the primary video; and receiving, from the user, an indication of the secondary preview sections to be shown before or after playback of the primary video,0020; 0060; 0135-0136;0138).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Greyling to modify Krikorian by applying data related to the user broadcaster or creator of content, data related to the content and data related to commercial  for the purpose of selecting target commercials accordingly.

Regarding claim 2,  Krikorian  et al disclose wherein the virtual images include at least one of an advertisement image transmitted by an advertiser and an image transmitted by a viewer who watches the broadcast content(Users may then share the captured media content items with other users, for example, by uploading the items to a community website. Before providing requested media content items to other users, the website may combine advertisements with the media content items. The website may receive advertising revenue from advertisers and may share the advertising revenue with owners of the media content items in exchange for their permission to provide the media content items. The advertisers may provide restrictions on how the advertisements are combined with the media content items, and the content owners may provide restrictions on how the media content items are provided to the users, abstract; 0011).

Regarding claim 3, it is rejected using the same ground of rejection as claim 1.
Regarding claim 7, it is rejected using the same ground of rejection as claim 1.
Regarding claim 8, it is rejected using the same ground of rejection for claim 2.
Regarding claim 9, it is rejected using the same ground of rejection for claim 3.

Claims 4-5; 10-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Krikorian (US.Pub.No.20070198532) in view of Greyling(US.Pub.No.20200037034) and  Holden(US.Pub.No.20140278920).

Regarding claim 4,  Krikorian and Greyling et al did not explicitly disclose wherein the processor is further configured to execute the one or more instructions to determine, based on information about the one or more virtual images that are insertable into the broadcast content, a rating of the one or more virtual images, and control the communicator to transmit information about the rating of the one or more virtual images to the first device.

However,  Holden et al disclose wherein the processor is further configured to execute the one or more instructions to determine, based on information about the one or more virtual images that are insertable into the broadcast content, a rating of the one or more virtual images, and control the communicator to transmit information about the rating of the one or more virtual images to the first device(feedback may be any input received in response to an advertisement presented to a user, such as indications from the user of an advertisement's effectiveness, an advertisement rating, and requests from the user that an advertisement should or should not be presented in the future to the user. User feedback may take the form of numeric ratings, simple binary ratings (e.g., Like/Dislike), graded ratings (e.g., scale of 1 to 10), text or verbal feedback, answers to specific questions regarding an advertisement, etc. In other examples, a channel change or "fast forward" button pressed by a user on a remote control device may be detected and classified as a negative rating for the specific advertisement, type of advertisement, product, or product line, while pressing a "rewind" or "go back" button (or other designated remote control buttons) may be detected and classified as a positive rating,0025; 0037; 0040-0041;0046).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Holden to modify Greyling and Krikorian by introducing rating technique for the purpose of improving viewing experience of the users.

Regarding claim 5,  Krikorian and Greyling et al did not explicitly wherein the processor is further configured to execute the one or more instructions to determine a rating of the advertisement image based on advertiser information and advertisement image information corresponding to the advertisement image.

However,  Holden et al disclose wherein the processor is further configured to execute the one or more instructions to determine a rating of the advertisement image based on advertiser information and advertisement image information corresponding to the advertisement image(Additional types of advertisement feedback data that may be collected for future analysis include data regarding the user's content viewing session (e.g., length of television viewing session or web browsing session), the physical location of the user at the time the advertisement was presented, the number (and relationships) of other people viewing the advertisement with the user, etc,0050; 0058; 0025; 0037; 0040-0041).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Holden to modify Greyling and Krikorian by introducing rating technique for the purpose of improving viewing experience of the users.

Regarding claim 10, it is rejected using the same ground of rejection for claim 4.
Regarding claim 11, it is rejected using the same ground of rejection for claim 5.

Claims 6; 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krikorian (US.Pub.No.20070198532) in view of Greyling(US.Pub.No.20200037034) and  Holden(US.Pub.No.20140278920) and Avedissian(US.Pub.No.20140150029).

Regarding claim 6, Holden and Krikorian and Greyling et al did not explicitly disclose wherein the processor is further configured to execute the one or more instructions to determine a rating of the image transmitted by the viewer based on payment information corresponding to the image transmitted by the viewer.

However, Avedissian et al disclose wherein the processor is further configured to execute the one or more instructions to determine a rating of the image transmitted by the viewer based on payment information corresponding to the image transmitted by the viewer(Optionally, the user is provided the option of uploading an image of the product before or after they have tagged the item,0011;0013; the registered user may choose to upload a video file, record a video, or link a video of the user generated video review to be received by the host website using, for example, the interface illustrated in FIG. 3. Uploading a video may be accomplished by having a preexisting video file ready and sending the preexisting video file to the host website,0068;0086; 0092;0160; 0015).

It would have been obvious before effective filing date of the claimed invention to incorporate the teachings of Avedissian to modify Krikorian and Greyling  and Holden by providing user interface to viewer or user to upload video content  for the purpose of improving viewing experience of the users.

Regarding claim 12, it is rejected using the same ground of rejection for claim 6.

                                                                       Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425     

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425